*657
ORDER

PER CURIAM.
AND NOW, this 14th day of April, 2014, the Petition for Alowance of Appeal is GRANTED, limited to the following issue as stated by Petitioner:
Whether the trial court erred in imposing the mandatory minimum sentence pursuant to 42 Pa.C.S. 9712.1(a) over the [Petitioner’s] objection on the grounds that the firearm in question was not found “in close proximity” to the drugs found in Petitioner’s residence?
The Superior Court’s decision affirming the imposition of a mandatory minimum sentence under Section 9712.1 is VACATED, and the matter is REMANDED to the Superior Court for further proceedings in light of Commonwealth v. Hanson, — Pa. -, 82 A.3d 1023 (2013).